Case: 21-60601     Document: 00516238642         Page: 1     Date Filed: 03/15/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                 March 15, 2022
                                  No. 21-60601                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   J. C. Higginbotham,

                                                           Petitioner—Appellant,

                                       versus

   Timothy Barnes,

                                                           Respondent—Appellee.


                  Appeal from the United States District Court
                    for the Northern District of Mississippi
                            USDC No. 1:21-CV-110


   Before Elrod, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          J. C. Higginbotham, Mississippi prisoner # 154421, moves for leave to
   proceed in forma pauperis (IFP) on appeal from the transfer of his 28 U.S.C.
   § 2254 application to this court as an unauthorized, successive application.
   By moving to proceed IFP, Higginbotham challenges the district court’s


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60601     Document: 00516238642           Page: 2   Date Filed: 03/15/2022




                                    No. 21-60601


   certification that his appeal is not taken in good faith. See Baugh v. Taylor,
   117 F.3d 197, 202 (5th Cir. 1997). Our inquiry “is limited to whether the
   appeal involves legal points arguable on their merits (and therefore not
   frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal
   quotation marks and citation omitted).
          Higginbotham’s 2013 § 2254 application was dismissed as time
   barred, and his argument challenging that dismissal is unpersuasive; his
   current application is therefore successive. See In re Flowers, 595 F.3d 204,
   205 (5th Cir. 2009). Because the appeal lacks any issue of arguable merit, the
   motion to proceed IFP is DENIED, and the appeal is DISMISSED AS
   FRIVOLOUS. See Baugh, 117 F.3d at 202 n.24; Howard, 707 F.2d at 220;
   see also 5th Cir. R. 42.2.




                                         2